ORDER

RADER, Circuit Judge.
Linda F. Barnes moves for leave to proceed in forma pauperis. We consider whether we should vacate the court’s March 15, 2006 order dismissing Barnes’ petition for review for failure to pay the *360filing fee and file a Fed. Cir. R. 15(c) statement concerning discrimination.
Barnes has now submitted a Rule 15(c) statement.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) Barnes’ motion for leave to proceed in forma pauperis is granted.
(2) The court’s March 15, 2006 dismissal order is vacated, the mandate is recalled, and the petition for review is reinstated.
(3) The Office of Personnel Management’s brief is due within 21 days of the date of filing of this order.